Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon the following questions under the Constitution of the United States: (1) Whether appellant was deprived of due process and equal protection of the laws under the Fourteenth Amendment to the Constitution of the United States, and (2) whether subdivision i of section 22 of article VI of the Constitution of New York State, subdivision (e) of section 103 of the Uniform District Court Act of the State of New York, and section 132 of the Code of Criminal Procedure of the State of New York violated the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals held that there was no violation of the Fourteenth Amendment to the Constitution of the United States. [See 22 N Y 2d 808.]